DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-2, 6-9 and 13-14 is/are allowed.
Regarding claim 1, the prior art of record (MENG, US-20190253249-A1 (hereinafter “MENG ‘249”) in view of CLAES et al., US-20160191494-A1 (hereinafter “CLAES ‘494”) and Grawrock, US-20040117625-A1 (hereinafter “Grawrock ‘625”)) does not disclose “receiving the decrypted cryptographic seed value from the second non-transitory computer-readable medium on the first non-transitory computer-readable medium; passing the decrypted cryptographic seed value through an elliptic curve to re-generate the second private key; and using the re-generated second private key, cryptographically signing the second data value” in the recited context.  
Rather, MENG ‘249 teaches that a seed parameter used for generating an offline payment code is to be encrypted by a shared key, which is generated based on a second private key and a first public key using a preset key-agreement algorithm, in order to provide the encrypted seed parameter (the second data value), but the seed parameter is rather a general seed parameter than a cryptographic seed value, so that there are no cryptographic operations such as the elliptic curve applied to the seed parameter for regenerating the second private key and cryptographically signing the second data value (i.e. the encrypted seed parameter of MENG ‘249) as claimed. To this, CLAES ‘494 adds that a personalization seed (the cryptographic seed) is to be encrypted by using a shared encryption key based on a symmetric encryption algorithm, but it is silent as to the regeneration of second private key based on the decrypted cryptographic seed and signing cryptographically the second data value. Grawrock ‘625 merely suggests that asymmetric key pairs (a second public key and a second private key) are to be generated based upon Elliptic curve.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 8, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2, 6-7, 9 and 13-14 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499